Citation Nr: 0924762	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-23 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for dizziness and fatigue, 
to include as secondary to service connected post-concussion 
headaches. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, which denied an increased rating for the Veteran's 
service connected post-concussion headaches, and denied 
service connection for dizziness and fatigue.  The Veteran 
perfected an appeal of these claims.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in June 2008.  A copy of the transcript of this 
hearing has been associated with the claims file.

In August 2008, the Board granted an increase for the service 
connected headache disability from 30 to 50 percent.  The 
Board remanded, however, the claim for service connection for 
dizziness and fatigue for additional development.  
Specifically, the Board directed that the Veteran be provided 
with additional notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), additional notice of 38 C.F.R. 
§ 3.310 and its recent amendment, and a VA examination 
regarding the etiology of the dizziness and fatigue.  The 
Board also directed the Appeals Management Center (AMC)/RO to 
obtain outstanding medical records.  After review of the 
subsequent development, the Board finds that the AMC 
substantially complied with the Board directives and the 
claim is ripe for adjudication upon the merits.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The preponderance of the evidence is a against a finding 
that the Veteran has a separate disability manifested by 
dizziness and/or fatigue that began during service, or is 
otherwise attributable to service; the preponderance of the 
evidence is also against a finding that the Veteran has a 
separate disability manifested by dizziness and/or fatigue 
that was caused or aggravated by the service-connected post-
concussion headaches.


CONCLUSION OF LAW

Service connection for dizziness and fatigue is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued multiple notification letters during 
the pendency of this appeal, to include a September 2008 
letter pursuant to the Board remand.  The Veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
The September 2008 notification letter also informed the 
Veteran regarding the establishment of a disability rating 
and an effective date, as required by Dingess.  The Veteran 
was also provided notice regarding establishing secondary 
service connection, to include on the basis of aggravation.  
The Board highlights that the Veteran was also provided a 
copy of the amended version of 38 C.F.R. § 3.310 in the April 
2009 supplement statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
September 2008 letter was issued pursuant to the Board 
remand, and thus, after the rating decision on appeal.  The 
Veteran, however, was subsequently issued an April 2009 
supplemental statement of the case.  This re-adjudication of 
the claim cured the timing defect.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  

Neither the Veteran nor his representative has indicated any 
prejudice caused by the timing error.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.  See Shinseki v. Sanders, 129, S. Ct. 
1696,  2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  Pursuant to the Board remand, 
additional VA treatment records have been associated with the 
claims file.  As directed by the August 2008 Board remand, 
the Veteran underwent a VA examination in March 2009.  As 
discussed more fully below, although the examiner did not use 
the language requested by the Board remand, the Board finds 
that the examiner adequately addressed the issue of whether 
the dizziness and fatigue are manifestations of a disability 
or disabilities attributable, in some manner, to the service-
connected post-concussion headaches.  Thus, as the examiner 
adequately addressed the question before the Board, the Board 
finds that the issues may be addressed on the merits without 
obtaining an additional VA opinion or examination.  See 
38 C.F.R. § 3.159.

In view of the foregoing, the Board finds that VA has 
fulfilled its duties to notify and assist the Veteran in the 
claim adjudicated upon the merits in this decision.  
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
See 71 Fed. Reg. 52744 (2006).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Factual Background

In July 2006, the Veteran filed a claim for service 
connection for dizziness and fatigue as secondary to head 
trauma experienced during service.  The claim has been 
developed as a claim that the dizziness and fatigue are 
secondary to the service-connected post-concussion headaches, 
which were granted service connection on the basis that they 
were residuals of service head trauma.  As indicated, the 
Veteran is currently in receipt of a 50 percent rating for 
the headache disability, the highest schedular rating for 
migraines under Diagnostic Code 8100, located in 38 C.F.R. 
§ 4.124a.

The Veteran underwent a VA examination in August 2006.  The 
examiner described the Veteran's headaches, which he had had 
since sustaining a blast injury in service.  The examiner 
indicated that headaches caused the Veteran to be nauseous, 
and to have photophobia and phonophobia.  The Veteran 
described being very sleepy all the time and falling asleep 
easily during the day.  The Veteran was not refreshed in the 
morning, even if he slept all night.  The Veteran was unaware 
if he snored or stopped breathing, as he lived alone.  After 
the physical examination, the examiner found that the Veteran 
had post-concussive headaches with features suggestive of 
migraine headaches.  He also indicated that there might be an 
element of rebound headache.  The examiner reported that the 
Veteran had "excessive daytime sleepiness"; the examiner 
wondered about a "superimposed" sleep apnea.

In an October 2003 VA treatment record, associated with the 
claims file subsequent to the August 2008 Board remand, a 
clinician indicted that the Veteran claimed he was 
continually worn out and had no energy since he had 
contracted Rocky Mountain spotted fever.  The clinician also 
indicated that a lymph node disability may be related to the 
"present problem."

Pursuant to the August 2008 Board remand, the Veteran 
underwent an additional VA examination in March 2009.  This 
examination was completed by the same examiner who performed 
the August 2006 VA examination.  He documented that he had 
reviewed the claims file.  The examiner again documented the 
in-service head injury that resulted in the service-connected 
headache disability.  The examiner documented that there was 
an aspect of the headaches that were constant, but that there 
were also flare-ups that became worse a couple of times a 
week for about two or three hours.  During these two to three 
hours, the Veteran reported that he experienced "some 
vertigo with his other symptoms."  Regarding fatigue, the 
Veteran reported that he was always fatigued and had daytime 
sleepiness and was un-refreshed in the morning.  The examiner 
questioned a diagnosis of sleep apnea.  

The examiner concluded that the Veteran had post-concussive 
headaches, and that the headaches were migraine in nature.  
The examiner indicated that the "vertigo" that the Veteran 
experienced was part of the headaches.  He reported that 
vertigo can accompany the other symptoms of migraine; the 
examiner indicated that this was not uncommon.  Regarding 
fatigue, he opined that "this may well be related to sleep 
apnea."  The examiner noted that this would be able to be 
better answered after a sleep study.  Regarding a connection 
between a diagnosis of sleep apnea and the headache 
disability, the examiner wrote:  "I do not know of any way 
to relate his sleep apnea to his post-concussive headaches, 
however."  Later in March 2009, the Veteran underwent a 
sleep disorder assessment.  The Veteran was found to have 
obstructive sleep apnea.

Analysis

The Board finds that service connection for dizziness and 
fatigue is not warranted.  Although developed mainly as a 
claim of secondary service connection, the Veteran's original 
claim can also be understood to contain the contention that 
the dizziness and fatigue are a direct result of the head 
trauma experienced in service.  As indicated, however, the 
Veteran's claim has been mainly understood to be the 
contention that he has disability or disabilities manifested 
by dizziness and fatigue that are somehow attributable to the 
service-connected post-concussion headache disability.

Regarding direct service connection, there is no evidence 
that the Veteran had a disability manifested by dizziness 
and/or fatigue during service, and the Veteran has not 
contended that he was treated for such during service.  The 
Board notes that the examiner, in the March 2009 examination, 
indicated that the dizziness complaint was vertigo.  The 
examiner indicated, however, that the vertigo was part of the 
headache disability.  Although aware that vertigo can be 
rated as a separate disability under Diagnostic Code 6204, 
located in 38 C.F.R. § 4.88a, as a peripheral vestibular 
disorder, the examiner noted that the vertigo was a symptom 
of the headaches, and did not provide any indication that 
this symptom represented a separate disease process or 
disability.  In these circumstances, the Board finds that 
service connection for vertigo is not warranted as the 
evidence indicates that it is a symptom of a disability that 
has already been granted service connection and is not a 
separate disability.

That is, the Board finds that the disability is properly 
considered as part of the headache disability, compensated as 
migraine under Diagnostic Code 8100.  The current 50 percent 
rating compensates for very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  As the disability was found to be part of 
the service-connected disability, and not a separate 
disability, the Board finds that it was not necessary for the 
examiner to provide further opinion regarding causation or 
aggravation.

Regarding the complaint of fatigue, the earliest dated 
evidence of record indicates that the fatigue may have been 
related to an infectious or disease process, with no mention 
of the headache disability.  In the March 2009 opinion, 
however, the examiner indicated that the disability "may 
well be related to sleep apnea."  Subsequent study confirmed 
that the Veteran had obstructive sleep apnea.  In the August 
2006 VA examination, he had indicated that the disability may 
be superimposed on the headache disability, but did not 
indicate that the sleep apnea was caused or aggravated by the 
service-connected headache disability.  In the March 2009 
examination report, the examiner clarified by writing that he 
did "not know of any way to relate [the Veteran's] sleep 
apnea to his post-concussive headaches."  The Board finds 
that this opinion, although not using the words "caused" or 
"aggravated," clearly communicates that examiner's opinion 
that there is no evidence of a connection between the two 
disabilities.  That is, there is no competent evidence that 
links a current disability manifested by fatigue to service 
or to the service-connected disability, to include on the 
basis of aggravation.

The Board has considered the Veteran's contentions regarding 
causation between events of service and/or the service-
connected post-concussive headache disability and the 
development of symptoms of dizziness and fatigue.  The 
Veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render an opinion 
regarding the etiology of these symptoms  Accordingly, his 
lay opinion does not constitute competent evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In the Board's judgment, a layperson is not 
competent to attribute these symptoms to a specific 
disability or to link that disability to a concussion injury 
in service or to the service-connected headache disability.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
In this case, the Veteran cannot provide a competent opinion 
regarding diagnosis or causation.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim to service connection for dizziness and fatigue, to 
include as secondary to service connected post-concussion 
headaches, must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER


Service connection for dizziness and fatigue is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


